Citation Nr: 1512943	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased, compensable initial rating for onychomycosis. 


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1991 through May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Salt Lake City, Utah.  This rating decision, in pertinent part, granted service connection for onychomycosis with a noncompensable initial evaluation.  The rating decision also denied service connection for a bilateral dry eye condition; however, service connection was granted for this condition in a subsequent rating decision, and the matter is therefore not before the Board.


FINDINGS OF FACT

The Veteran's onychomycosis has infected less than 5 percent of his total body area or total exposed body area, and has not required treatment with systemic therapy such as corticosteroids or immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Veteran's claim for a higher initial rating for his onychomycosis arises from his disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with its statutory duty to assist the Veteran by aiding him in obtaining evidence.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Veteran's service treatment records have been obtained, and no evidence of record suggests that pertinent post-service VA or non-VA treatment records are outstanding.

Moreover, the Veteran was afforded a pre-discharge VA medical examination in January 2011, and a subsequent VA medical examination in November 2013.  The VA examination reports were based upon an examination of the Veteran, the Veteran's history, and the lay evidence presented.  Moreover, the November 2013 examination was informed by review of the claims file.  The reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that were consistent with the record before them.  Accordingly, the Board finds the January 2011 and November 2013 VA examinations to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II.  Entitlement to an increased, compensable initial evaluation for onychomycosis

The Veteran has asserted, in his June 2010 notice of disagreement, that an increased initial evaluation for onychomycosis is warranted because he was prescribed an oral medication.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The evidence for consideration in this case includes in-service treatment records, a VA pre-discharge examination, a VA examination following the Veteran's discharge, and lay statements.  This appeal stems from a claim to entitlement to an increased initial rating for the Veteran's service-connected onychomycosis.  In order to evaluate the Veteran's current level of disability and any changes in his service-connected onychomycosis, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased rating for major depressive disorder.

Dermatophytosis (including onychomycosis) is to be evaluated as either disfigurement of the head, face, or neck under 38 C.F.R. § 4.118, DC 7800; scars under DC 7801, 7802, or 7803; or dermatitis under DC 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  As further discussed below, the Veteran's service-connected skin disability does not involve either the head, face, or neck, and does not involve scarring.  Further, is manifested by symptoms most closely analogous to dermatitis.  Therefore, the Board finds that the disability should be evaluated under DC 7806.  The Board notes that the RO has assigned the current, noncompensable rating under this diagnostic code. 

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy  has been required during the past 12-month period.  A 10 percent evaluation for dermatitis requires involvement of at least 5 percent, but less than 20 percent, of the entire body; at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation requires involvement more than  40 percent of the entire body; more than 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required constantly or nearly constantly during the past 12-month period.

The Veteran was afforded in-service treatment for a possible fungal infection of the toenails on August 23, 2010.  Gait and stance were normal on examination.  The Veteran's bilateral great toenails and several other nails were noted to have a very slight thickening, with a yellow/white discoloration.  Per the Veteran, this condition had existed for roughly one year.  The Veteran was diagnosed with dermatophytosis onychomycosis, and prescribed oral Terbinafine.  In September 2010, the Veteran was seen for follow-up treatment of his onychomycosis, and no real change was reported.  On examination, the Veteran's bilateral great toenails and several other nails were noted to have a very slight thickening, with a yellow/white discoloration.  The Veteran's Terbinafine prescription was continued, and a treatment record of February 2011 shows that the Veteran's prescription was last filled in November 2010.  The Veteran's in-service treatment records show no further treatment or medication for onychomycosis, and the Veteran's June 2010 notice of disagreement indicated that he had ceased oral Terbinafine treatment in early December 2010.  No evidence of record indicates that the Veteran has been treated for dermatophytosis onychomycosis since December 2010.  

In a medical history report concurrent with his separation examination in December 2010, the Veteran reported that he had onychomycosis, but denied that he experienced any impairment in the use of his feet. 

The Veteran was afforded a pre-discharge VA examination in January 2011.  The examination report indicates the Veteran stated that his toenail fungus had been present for 10 years.  The Veteran reported slight crusting, with no exudation, ulcer formation, itching, or shedding.  The Veteran reported that he had taken Terbinafine once per day from October through December 2010.  The examiner indicated that this medication was a "topical unknown."  The examiner further indicated that the Veteran experiences mild pain as a side effect of his medication.  Per the examiner, the Veteran reported that he had seen some improvement of his condition with treatment, and did not experience any overall functional impairment from this condition.

On examination, the Veteran was well developed, well nourished, and in no acute distress.  No acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis were found.  Onychomycosis was observed on all toenails bilaterally, and was noted to cause hyperpigmentation of less than six square inches, with abnormal texture of less than six square inches.  No ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion were observed.  Coverage of the exposed area of skin, as well as coverage relative to the whole body, was reported as 1 percent.  The Veteran's condition was not associated with systemic disease, nor manifested in connection with a nervous condition.  No general scarring was found.

The Board notes that the January 2011 pre-discharge examination included examination of the bilateral lower extremities; no ulcer, stasis pigmentation, eczema, or edema were found.  Examination of the ankles, including range of motion testing measured with a goniometer, revealed findings within normal limits.  Examination of the Veteran's feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  Active motion of the metatarsophalangeal joint of the great toes was found bilaterally.  Walking was observed to be steady, and examination of the feet did not reveal signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Neurological examination of the lower extremities found motor function within normal limits bilaterally, intact sensory examination bilaterally, and intact reflexes bilaterally.  The Veteran did not require any assistive device for ambulation, and no functional limitations of standing or walking were found.

In his July 2012 notice of disagreement, the Veteran asserted that his treatment with Terbinafine from late September 2010 through early December 2010 was a pill, not a topical treatment and therefore constituted systemic treatment for his onychomycosis, as contemplated in Diagnostic Code 7806.

At his VA examination of November 2013, the Veteran did not report additional treatment for onychomycosis, and denied treatment with oral or topical medication for any skin condition within the previous twelve months.  However, the Veteran reported that he had taken oral Terbinafine from August 23, 2010 until December 2010.  The examiner noted that the Veteran's skin condition caused no scarring or disfigurement of the head, face, or neck, the Veteran had no benign or malignant skin neoplasms, and he experienced no systemic manifestations due to skin disease.  The Veteran had experienced no episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis during the previous twelve months.  

Upon examination, the examiner noted that the Veteran's skin condition covered less than five percent of his body area, and none of his exposed body area.  The Veteran's great toenails were thickened and discolored, as were half of the nails of the second and third toenails bilaterally.  No further pertinent physical findings, symptoms, or complications were recorded, and the examiner indicated that the Veteran's onychomycosis had no impact upon his ability to work.

The Board has considered whether the Veteran's in-service prescription for Terbinafine constitutes a "systemic therapy such as corticosteroids or other immunosuppressive drugs", as contemplated by Diagnostic Code 7806.  The Board agrees that oral Terbinafine constitutes a systemic therapy, insofar as an oral medication will often pertain to or involve the body as a whole.  See Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012) (defining systemic therapy).  Further, the Veteran's service treatment record establishes that the Veteran was prescribed Terbinafine over a period in excess of six weeks.  See Diagnostic Code 7806.  However, Terbinafine is an anti-fungal medication, not a corticosteroid or other immunosuppressive drug.  See Id. at 1883 (32nd ed. 2012). 

In his July 2012 notice of disagreement, the Veteran asserted that the distinction between Terbinafine and corticosteroid or immunosuppressive drugs is immaterial.  In the Veteran's view, the use of the phrase "systemic therapy such as corticosteroids or immunosuppressive drugs" implies that corticosteroids and immunosuppressive drugs are merely examples of systemic therapies, and other systemic therapies are not excluded by this language.

In the January 2013 statement of the case (SOC), the RO disagreed with the Veteran's interpretation of the Diagnostic Code.  The SOC asserted that "the intent of the rating schedule in applying a compensable evaluation for systemic medication is based on medications 'such as' corticosteroids or immunosuppressants because these have negative side effects on a person's health (and thus, have a restricted prescription period)."  The SOC further noted that these drugs play key roles in hormone regulation and immune response.  Accordingly, the RO found that oral Terbinafine does not constitute a systemic therapy as contemplated by Diagnostic Code 7806.  In his March 2013 substantive appeal to the Board, the Veteran asserted that the RO's interpretation of the Diagnostic Code was incorrect, or "subjective."

The Board conducts de novo review of legal and factual determinations of the RO; that is, it owes the findings of the RO no deference in reaching its own determinations.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1319 (Fed. Cir. 2005).  Nonetheless, the Board agrees with the RO's interpretation of Diagnostic Code 7806 in this case.  

Acknowledgement is given to the fact that use of the phrase "such as" suggests that systemic therapy is not limited solely to the enumerated corticosteroids and immunosuppressive drugs. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (discussing use of "such as" in the criteria for evaluating mental disorders). However, Webster's Third New International Dictionary observes that "such" may convey that a noun is "of a kind or character about to be indicated, suggested, or exemplified," as in the phrase "a bag such as a doctor carries."  See Webster's Third New International Dictionary, p. 2283.  The Board reads Diagnostic Code 7806 to direct an increased rating on the basis of systemic medication only if the medication is "of a kind of character" akin to corticosteroids or immunosuppressants.  This reading of the Diagnostic Code also avoids reducing the use of "such as corticosteroids or immunosuppressive drugs" to mere surplusage, contrary to the canons of statutory and regulatory construction.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous");

Terbinafine, as it is ingested in this case, qualifies as systemic therapy.  Dorland's Illustrated Medical Dictionary, 1848 (30th ed. 2003) (defining systemic as "pertaining to or affecting the body as a whole").  However, it is not the kind of systemic therapy contemplated by Diagnostic Code 7806.  Corticosteroids as well as immunosuppressive drugs suppress immune responses.  Id. at 425, 915. Antifungals, in contrast, fight fungi.  Id. at 102.  In other words, corticosteroids and immunosuppressive drugs affect a natural function of the body whereas antifungal medication defends the body against microorganisms.  It follows that antifungals generally are less powerful and therefore have less impact than corticosteroids and immunosuppressive drugs.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979)(explaining that it is the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  In particular, the use of medication with potentially wide-ranging effects and many adverse side-effects signals the severity of a medical condition to an extent that the use of more benign medications does not; the patient and physician have concluded that a medical condition is sufficiently severe to merit a riskier treatment.  Insofar as anti-fungal medication is not of a kind or character similar to corticosteroids or immunosuppressive drugs, the Board finds that an increased evaluation is not warranted on the basis of systemic medication.  

Moreover, the Board notes that the Veteran used oral Terbinafine for only one, relatively short, period of time prior to the period on appeal, and ending in December 2010.  Thereafter, no evidence of record indicates the Veteran required systemic treatment for onychomycosis.  Systemic treatment warrants an increased evaluation under Diagnostic Code 7806 only if it has been required within the past twelve months.  Even if oral Terbinafine constituted a "systemic therapy such as corticosteroids or other immunosuppressive drugs," the use in this case would not be pertinent to the period on appeal after December 2011.  

No medical or lay evidence of record, including the Veteran's own contentions, suggests that onychomycosis of his toenails covers five percent or more of his skin, or of his exposed skin.  The November 2013 VA examiner found that the Veteran's onychomycosis covers less than five percent of his skin or exposed skin.  For this reason, the size or extent of onychomycosis  infection does not warrant a compensable evaluation. 

Although the Veteran is currently evaluated under Diagnostic Code 7806, the Board has reviewed the criteria of the additional Diagnostic Codes listed in Diagnostic Code 7813.  Insofar as the Veteran's onychomycosis does not disfigure his head, face, or neck, Diagnostic Code 7800 is inapplicable.  

Diagnostic Codes 7801 (deep and nonlinear scars not of the head, face or neck) and 7802 (superficial scars) both require a scar area of at least six square inches for a compensable rating, or a combined area of service-connected scars covering at least six square inches.  On VA pre-discharge examination in January 2011, onychomycosis was noted to be present on all the Veteran's toes, but still covered less than six square inches.  On treatment in August and September 2010, and at his VA examination of November 2013, onychomycosis was noted to involve some, but not all, of the toes.  The Board concludes that the Veteran's service-connected onychomycosis would not qualify for a compensable rating under Diagnostic Codes 7801 or 7802.

Diagnostic Code 7804 awards a 10 percent rating if the Veteran has one or two scars that are unstable or painful.  (An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)  No evidence of record indicates that the Veteran frequently loses skin or nails due to his onychomycosis infection.  The January 2011 pre-discharge examination report indicates that the Veteran reported pain as a side-effect of his medication, but did not report that his onychomycosis was painful.  Further, the January 2011 examination recorded no objective signs of pain on walking, flexion, or manipulation of the ankles or feet.  The Veteran's in-service treatment records do not include reports of pain due to onychomycosis, and the Veteran did not report pain at his November 2013 VA examination.  The Board concluded, based upon the preponderance of the evidence, that the Veteran's onychomycosis has not been painful during the period on appeal, and the Veteran would not benefit from evaluation under Diagnostic Code 7804.

In the absence of any objective evidence that the Veteran's onychomycosis either involves at least 5 percent of the entire body surface and/or of the exposed areas, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during a pertinent 12-month period, the Board concludes that a grant of a compensable schedular evaluation for onychomycosis is not warranted.  38 C.F.R. §§ 4.3, 4.118, DC 7806, 7813. 

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's onychomycosis are contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's onychomycosis has manifested in coverage of less than 5 percent of his skin, no requirement for treatment with systemic medication such as corticosteroids or immunosuppressive drugs, and no additional symptoms reported in the record beyond slight crusting.  These findings fall well within the criteria contemplated in Diagnostic Code 7806.  

Furthermore, even if the symptoms were not adequately contemplated within the Diagnostic Code rating criteria, in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran, that his onychomycosis has required the Veteran to be hospitalized at any time.  He has not alleged that his onychomycosis has affected his ability to work.  Nor has the Veteran alleged any comparable limitations resulting from his onychomycosis . Accordingly, referral for consideration of an extraschedular rating is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  






ORDER

Entitlement to an increased, compensable evaluation for onychomycosis is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


